Title: To John Adams from Louisa Catherine Johnson Adams, 13 May 1820
From: Adams, Louisa Catherine Johnson
To: Adams, John


				
					
					13-21 May 1820
				
				13 Went out to the Capitol to see the Senate with the Ladies after which we visited the Library and took another view of Trumbulls picture—This performed we next went to the Navy Yard—examined the famous Monument—took a look at the Frigate now on the Stocks and after gazing until we were satisfied returned home to dine—In the evening we all went to the French Ministers and passed a charming evening—It was the last to be given before their departure for France which is to take place in a few days We all regret excessively the idea of their quitting the Country but I have already said much on this subject—The situation of France is such and his party feelings are so strong I doubt if this is exactly the prudent moment for his return—More especially as I doubt if his mind is capable of resisting the entreaties and struggles of his ultra friends—He is at present a singular compound more than half what we call republican here with a large stock of old emigré prejudices which are perpetually clashing with his habits and his secret inclinations strictly well meaning but easily misled—Mr: A– played chess and did not get home until very late—14—Went to Church there was no service at the Capitol we therefore went on to the Navy Yard and heard a very good Sermon from Mr: McCormick—Mr: & Mrs: Smith dined with us and a Mr Read an old acquaintance of Mr: A’s passed the evening with us—We had much conversation on Agriculture and Manufactures which has been one of the topics of the day and productive of some uneasiness— 15 Went to visit my Sister Frye but was not so fortunate as to find her at home—Returned home and received visits Mrs: & Miss Bulfinch and Mrs & Miss Dickinson In the evening went to Col Tayloe’s accompanied by the Ladies and Mr: de Wint—The party was small but agreeable Harriet Welsh met there Mr: & Mrs W Paine of Boston—The Speaker resigned his seat in the House as Speaker intending to quit Congress altogether in consequence of the embarrassment of his Affairs—He is going home to practice Law unless his partizans can succeed in their endeavours to make him Vice President which is talked of even at the expense of Tomkins spite of his failure in New York—His speech was short and handsome and the failure of the Spanish Treaty has brought him into vogue and he leaves the house with some eclat—Mr: de Wint is much delighted with him and indeed he is generally considered the most popular and best Speaker we had—The Members have nearly all gone away but they are to favour us with their company again three weeks earlier than we expected—It is to be hoped the next Session will be calmer & more usefully  passed—16 We rose this morning intending to go to Mount Vernon but Mr: de Wint was so unwell we were obliged to defer our visits—Mrs: Bulfinch and her daughter called to see the Ladies—In the evening Harriet and I went to see to Mrs: Frye who we found quite well and comfortable—The family were all gone to bed when we returned17 I was so unwell that I declined being of the party to Mount Vernon as the day was cold, and boisterous and I found on descending to breakfast that the weather had frightened the Ladies from undertaking the excursion—As Mrs: De Wint appeared anxious to see Mrs: Frye I proposed to visit Mr: Adams Office and see what was to be seen in the Department and then to call on Mrs: Frye which they agreed to and we had the pleasure of examining every thing various that was offered to our inspection—Such as the sword which called forth Mr: Clay’s famous Resolutions and the Snuff Box presented by Alexander to Mr: Harris—The Treaties and even the Declaration of Independance—All of which were interesting and important—Our visit to Mrs: Frye was short and we returned to dine at home. Mr: de Wint was so much better that he decided to have us in the morning and, in the evening the Ladies were busied in making their preparations. I was so unwell I was obliged to leave them and go to bed.—18 The weather was very dull and somewhat cold, but the party went off in the six oclock Stage—I had intended breakfasting with and was much surprized to find them gone. Mr: Smith had persuaded them to give up the plan of going in a Hack in consequence of which I could not accompany them to Bladensburg as I had intended. We Remained quietly at home all day.19 In consequence of my Coachman being busily employed all day in seeking a Stray Horse I was confined to the House—. I Read Anastasius and on the whole it appears to me to be a very disgusting production. I think it a bad book but there is little attraction in the character and the   extreme levity with which it is written is calculated on the whole to disgust the generality of readers; this perhaps may in some measure avert its pernicious tendency I cannot think it was written by Lord Byron20 Passed the day at Mrs: Fryes met there Capt Vance a gentleman from Cincinnati—The weather continues very cold and altogether remarkable for the Season—Dispatches were received from Europe and it is said new instructions to Genl Vives from the Cortes—What do you think of the situation of France now? how will things terminate there now that Lettres de Cachet are in vogue again21 It rained heavily I therefor did not go to Church Passed the day at home quietly—It is said that Mr Clay is going to remove with his family to New Orleans—As soon as Mr Adams gives me an answer about the Pictures I will let you know.With much Respect I remain your affecte.  / daughter
				
					L. C. A.
				
				
			